Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claim 1-10 in the reply filed on 05/09/22 is acknowledged.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation RTV which is an acronym is indefinite. RTV can represent a variety of different compounds related to silicone. Appropriate correction is required.
 


 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP H04255612 A) in view of Choi (US2015/0206624A1).
Regarding claim 1, Kobayashi teaches applying a first polymer material having a first dielectric strength on a surface of the electronic circuit (applying a first coating layer constituted by a varnish such as a resin onto the conductor, see for e.g. abstract and Fig. 1, where the central conductor is an electric wire, see for e.g. 0007, and where the first coating has a breakdown electric strength of 200 kV/mm, see for e.g. 0007, such that the first resin or polymer coating is applied to the surface of the electronic circuit, i.e. wire, where since the dielectric strength of a material is the maximum electric field that the material can withstand without breaking down, the breakdown electric strength is considered to be equivalent to the dielectric strength); and applying a second polymer material having a second dielectric strength that is lower than the first dielectric strength of the first material on an exposed surface of the first material (applying a second coating layer made of a resin material having a dielectric constant higher than that of a first coating layer around the periphery of the first coating layer, see for e.g. abstract and Fig. 1, such that the second polymer or resin coating is applied on an exposed surface of the first material, and where the second coating has a dielectric strength of 100 kV/mm, see for e.g. 0007, where since the dielectric strength of a material is the maximum electric field that the material can withstand without breaking down, the breakdown electric strength is considered to be equivalent to the dielectric strength, such that the second coating material has a dielectric strength that is lower than the first dielectric strength of the first material) wherein the second material comprises a solid dielectric ( the second material may be a resin coating made of pvc).
Kobayashi teaches that the first coating or varnish is a polyvinyl formal, polyurethane, polyester, polyimide, or the like (see for e.g. 0006). They teach that the resin of the second layer depends on the material used for the first coating, but that examples include polyvinyl chloride, polyvinylidene fluoride, epoxy, and the like (see for e.g. 0006). They teach that the wire is capable of withstanding a voltage of 20 kV (see for e.g. 0007).
Kobayashi fails to specifically disclose that the first and second polymer layers  prevent a corona effect.
Choi teaches an insulating winding wire having corona resistance (see for e.g. abstract). They teach that the insulating wire has an insulation coating comprising a basal layer applied to cover the conductor and an outer layer applied to cover the basal layer with an outer layer comprising a resin (see for e.g. 0015 and 0016). They teach that the resin forming the insulation coating may include at least one selected from the group consisting of polyurethane, polyester, polyester imide, polyimide, polyamide resin, etc. (see for e.g. 0028). They teach that the basal layer is made of a resin having good adhesiveness and containing inorganic insulation particles, the outer layer is made of a resin excellent in heat resistance and mechanical properties, and the outermost layer is made of a self-lubricating resin (see for e.g. 0024 and Fig. 2). They teach that the samples are tested to determine the breakdown voltage where a good sample provides a breakdown voltage of 8000 V or higher (see for e.g. 0060).
From the teachings of Choi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kobayashi to have used the insulation system for corona prevention because Choi teaches insulating a wire using multiple layers of insulation for the purposes of preventing corona where the material needs to have a breakdown voltage of 8000 V or higher and Kobayashi provides an insulation system having a high dielectric strength capable of withstanding a voltage of 20 kV, indicating it has a breakdown voltage of higher than 8000 V such that it will provide the desired and predictable result of insulating the wire to provide corona prevention due to the high dielectric strength of the insulation material. Further, since Kobayashi uses insulating polymers similar to those of Choi, the resulting insulation layer would also be expected to provide corona prevention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Choi as applied to claim 1 above, and further in view of Greenberg, US 2006/0225274 A1.
Regarding claim 2, a modified Kobayashi does not teach using parylene as the first polymer coating.
Regarding claim 3, a modified Kobayashi does not teach wherein the parylene coating has a dielectric strength of approximately 7,000 volts per mil (V/mil).
 Greenberg teaches an insulated electrical circuit that uses parylene (abstract). They teach that the device is thin, flexible, electrically insulated, and stable after long exposure to living tissue (see for e.g. abstract). They teach that parylene is available as parylene C, parylene D, and Parylene N, each having different properties (see for e.g. 0012). They teach that parylene is widely used as an electrical insulating and barrier material in electronic device and the material is well known to be used as a conformal coating on printed circuit boards (see for e.g. 0013). They teach that the dielectric strength of parylene N is 7000 volts/mil and the dielectric constant is 2.65 (see for e.g. Table 2). Therefore, they teach that parylene is a known polymer used for insulating electrical circuits.
From the teachings of Greenberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kobayashi in view of Choi to have used parylene N as the first polymer coating because Greenberg teaches that it is a known insulating polymer for insulating electrical circuits, where the dielectric strength is about 7000 V/mil and the dielectric constant is 2.65 and Kobayashi teaches using a polymer having a lower dielectric constant (around 2 in the example provided, see for e.g. 0007) and a higher dielectric strength (200 kV/mm or about 5000 V/mil, see for e.g. 0007) as the first polymer coating where the second coating layer has a dielectric constant of 5 (see for e.g. 0007), such that by using parylene N as the first polymer coating it will meet the requirements of Kobayashi while providing a material having a higher dielectric strength such that it would be expected to also provide the benefit of increasing the dielectric strength of the resulting coating. Therefore, in the process of Kobayashi in view of Choi and Greenberg, the first polymer coating will be parylene N, which has a dielectric strength of approximately 7000 V/mil, such that it meets the range of instant claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Choi as applied to claim 1 above, Tremaine et al. (US 2016/0241002 A1 hereinafter Tremaine).
Regarding claim 7, a modified Kobayashi fails to specifically disclose arranging the electrical circuit within a housing.
Tremaine discloses se arranging the electrical circuit within a housing ( cable is arrange within housing 70;Fig.30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kobayashi to have the electrical device arranged within a housing as shown by Tremaine in order to provide protection the electrical device from the external environment. 

Allowable Subject Matter
	Claim 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 112 rejection is overcome above.
 
The following is an examiner's statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the second polymer material comprises RTV 615" in combination with the remaining limitations of the claim 1. 
Regarding claim 5, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the solid dielectric has a dielectric strength of approximately 500 volts per mil (V/mil)" in combination with the remaining limitations of the claim 1. 
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the electronic circuit comprises a circulator, and wherein the surface on which the first polymer material is applied is a surface of garnets of the circulator” in combination with the remaining limitations of the claim 1. 
 Regarding claim 8-9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein said applying the first polymer material on the surface of the electronic circuit includes: applying a first coating of the first polymer material on the surface of the electronic circuit, and applying a second coating of the first polymer material on at least one of the first coating of the first polymer material and a surface of the electronic circuit after the circuit is arranged within the housing” in combination with the remaining limitations of the claim 1 and claim 7. 
Regarding claim 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the second polymer material is applied by filling a remaining volume of the housing with a second polymer material.” in combination with the remaining limitations of the claim 1. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. xxx xxx and xxx
xxx teaches xxx. 
xxx. teaches xx.  
xxx teaches xxx


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848